Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 8:
“… claim 1 identifies a server system having both elements, and step (b)(i) requires the process of “scanning, via a user device, a tag comprising a tag ID,” and step (b)(i1) then “verifies a unique ID,” with step (b)(iii) matching a “unique identifying ticket code” with the “tag ID …
…[Lore] “monitors the user’s location” and particularly it determines the location of the user from a user device and proximity to a seat via GPS or RFID. However, it
does not provide for a scan by the user device or a tag wherein that tag comprises a tag ID. The opposite, if anything, is occurring, where the system uses GPS or the seat sends an RFID signal to be received by the user device.”
	Examiner contends that Lore’s described act of unlocking the seat via mere presence corresponds to the claimed “scanning” act. The claim does not describe the scanning act in such a way as to encompass an act different than mere presence. After all, it is well understood, at least in the context of electronic communication, that “scanning” essentially allows to devices to exchange data when they are in close proximity. Furthermore, such an exchange via RFID technology inherently establishes an identity of each device (i.e. an “I.D.”). Therefore, the argument is rendered unpersuasive. 
	Applicant continues on pg. 9:
“Notably, this is simply not what is claimed by Applicant. There are issues with this strategy. Indeed, the reliance on GPS or other location-based tracking requires precision that may not be available when hundreds of devices are using services simultaneously and also requiring such accuracy toward “a” seat when several seats may be proximate to the user device. Applicant, by contrast, requires scanning, by the user device, the tag, the tag containing a tag ID. This forces the user to actually be in a seat, or proximate to it to perform the scan, thus eliminating the system from making a determination of the presence of the user device.”
Examiner contends that Applicant seems to believe that Lore shows that the seat scans the client device rather than the client device scanning the seat. However, Lore describes that “In some embodiments, the ticket exchange server 140 communicates with the seats in the stadium 130 via the network 110, either directly from the network 110 to the seats or through client devices 120 within the stadium 130…” (para. 42). This means that the communication between the client device and the seat would be initiated by the client device and not the seat. Therefore, the argument is rendered unpersuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5 and 10 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lore (US Pub. No. 2022/0172128 A1) in view of Charriere et al. (US Pub. No. 2016/0335565 A1)
As to claim 1, Lore shows a system for exchanging tickets corresponding to an event (Fig. 1 and para. 20) comprising: 
a. a server system 140 comprising a computer processor (inherently included in any server system), a server 140, and a database 210 (i.e. storing ticket data, para. 35); a user device comprising a unique ID (paras. 42 and 61); and a tag comprising a tag ID (paras. 42 and 61); and 
b. wherein upon scanning the tag by the user device, the system performs the following method:
i. scanning, via a user device, a tag comprising a tag ID, said tag positioned on a seat and comprising a tag ID identifying said seat (Figs. 6A and 6B and paras. 42 and 61); 
ii. verifying a unique ID on said user device by requesting from a server a matching unique ID within a database (Figs. 6A and 6B and paras. 42 and 61); 
iii. verifying ownership of a first ticket on said user device, said first ticket comprising a unique identifying ticket code and matching the seat defined by said tag ID (Figs. 6A and 6B and paras. 42 and 61); 
iv. directing the user device to a ticket exchange portal (i.e. interface module/client device 620A, Figs. 2, 6A and 6B and  paras. 25 and 62); 
vi. confirming exchange between the first user and the second user (Figs. 6A – 6E and paras. 61 and 62); and 
vii. exchanging a first ticket (Figs. 6A – 6E and paras. 61 and 62).
Lore does not show directing the user device to a target URL, selecting a second ticket to exchange with a second user, or exchanging the first and second tickets.
	Charriere shows directing a user device to a target URL (i.e. via a web browser, para. 32), selecting a second ticket to exchange with a second user, and exchanging first and second tickets (Fig. 5 and para. 46).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 3, Charriere shows that there is a price difference between the first ticket and the second ticket, and wherein the user with the price difference pays the price difference to obtain the ticket (Fig. 5 and paras. 46 and 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 4, Lore shows that the second user is a third party ticketing platform or a venue (para. 51).
As to claim 5, Charriere show that the price difference between the first and second ticket is determined by dynamic pricing, wherein values of each of the first and second ticket are modified (i.e. ticket prices are negotiable, para. 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
Asa to claim 10, Lore shows a method for exchanging a first ticket electronically (Figs. 6A – 6E and paras. 42, 61 and 62) comprising:
a. scanning, with a first user device 620A, a first (rfid) tag, said first user device comprising a first unique ID (i.e. uniquely detectable via rfid technology), and said first tag comprising a first tag ID (i.e. rfid tag, Figs. 6A – 6E and paras. 42, 61 and 62);
b. verifying, between said first user device and said first tag ID, ownership of the first ticket by a first user (Figs. 6A and 6B and paras. 42 and 61);
c. scanning, with a second user device, a second tag, said second user device comprising a second unique ID, and said second tag comprising a second tag ID (i.e. any other seat, for example, Figs. 6A and 6B and paras. 42 and 61);
d. verifying, between said second user device and said second tag ID, ownership of the second ticket by a second user (Figs. 6A and 6B and paras. 42 and 61);
e. listing for exchange said first ticket (Figs. 6A and 6B and paras. 42 and 61);
f. receiving a request to exchange said first ticket (Figs. 6A and 6B and paras. 42 and 61);
g. said second user approving the request to exchange said first ticket (Figs. 6A and 6B and paras. 42 and 61); and
h. issuing a new first ticket and delivering said new first ticket to said second user (Figs. 6A – 6E and paras. 42, 61 and 62).
Lore does not show exchanging the first and second ticket or issuing a new first ticket and a new second ticket and delivering said new first ticket and said new second ticket to said first and said second users.
Charriere shows exchanging first and second tickets, issuing a new first ticket and a new second ticket and delivering said new first ticket and said new second ticket to first and second users (Fig. 5 and para. 46).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 11, Lore shows that the verifying step is performed by detecting within said user device a unique identifying ticket code and matching said unique identifying ticket code on said user device with said tag ID (Figs. 6A and 6B and paras. 42 and 61).
As to claim 12, Lore shows that the verifying step is performed by scanning on a ticket a unique identifying ticket code and matching said unique identifying ticket code with said tag ID (Figs. 6A and 6B and paras. 42 and 61).
As to claim 13, Lore shows that the verifying step is performed by contacting a third party API (ticket module 210) and detecting a unique identifying information (i.e. uniquely identifying client device/ticket ownership), wherein said unique identifying information confirms ownership of the tag ID (Figs. 6A and 6B and paras. 42 and 61).
As to claim 14, Lore does not show that a price difference exists between said first and second tickets and said first user or said second user paying the price difference to exchange said first and second tickets.
Charriere that a price difference exists between a first and second ticket and a first user or a second user pays the price difference to exchange said first and second tickets. (i.e. ticket prices are negotiable, para. 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 15, Lore shows a method for exchanging a first ticket electronically (Figs. 6A – 6E and paras. 42, 61 and 62) comprising:	
a. scanning, with a first user device 620, a first (rfid) tag, said first user device comprising a first unique ID (i.e. uniquely detectable via rfid technology), and said first tag comprising a first tag ID (i.e. rfid tag, Figs. 6A – 6E and paras. 42, 61 and 62);
b. verifying, between said first user device and said first tag ID, ownership of the first ticket by a first user (Figs. 6A and 6B and paras. 42 and 61);
d. identifying on a graphical user interface (GUI) 200 a desired ticket for exchange (Fig. 6C and para. 62);
e. generating a request for exchange of the desired ticket (Fig. 6C and para. 62);
g. approving the request to exchange said first ticket (Fig. 6C and para. 62); and
i. issuing a new desired ticket (Fig. 6C and para. 62).
Lore does not show exchanging a first ticket and a second ticket, listing for exchange said first ticket, determining a price difference between said first ticket and said desired ticket, paying the price difference between said first ticket and said desired ticket and delivering said new desired ticket to said first user.
Charriere shows show exchanging a first ticket and a second ticket (Fig. 5 and para. 46), listing for exchange said first ticket (Fig. 5 and para. 46), determining a price difference between said first ticket and said desired ticket (Fig. 5 and para. 46), paying the price difference between said first ticket and said desired ticket (Fig. 5 and para. 46) and delivering said new desired ticket to said first user (Fig. 5 and para. 46).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 16, Charriere shows that the price of said first ticket and said desired ticket is dynamically priced (i.e. ticket prices are negotiable, para. 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 17, Charriere shows that said dynamic pricing is provided based upon availability of a similar seat (i.e. ticket prices are negotiable, para. 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 18, Charriere shows that the price of the desired ticket is determined by auction (paras. 38 and 39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lore with those of Charriere because designing the system in this way allows the device to allow attendees to upgrade their tickets in exchange for a higher valued seat at a cost to the upgrader, or switcher. It also allows the exchange to a lower valued seat in addition to receiving monetary compensation for the exchange (para. 51).
As to claim 19, Lore shows that the price of the desired ticket is set by a third party (para. 60).
As to claim 20, Lore shows that the first ticket is reissued as an unsold ticket (paras. 46 and 47).
As to claim 21. Lore shows that the first ticket is exchanged with another user (Fig. 6C and para. 62).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lore (US Pub. No. 2022/0172128 A1).
As to claim 6, Lore shows a method of verifying ownership of a ticket for exchange (Figs. 6A – 6E and paras. 42, 61 and 62) comprising:
a. scanning, with a user device, a (rfid) tag, said user device comprising a unique ID (i.e. uniquely detectable via rfid technology), and said tag comprising a tag ID (i.e. “rfid”, Figs. 6A – 6E and paras. 42, 61 and 62); 
b. verifying between said user device and said tag ID the ownership of the ticket (Figs. 6A – 6E and paras. 61 and 62); and 
c. identifying the ticket for exchange (Figs. 6A – 6E and paras. 61 and 62).
As to claim 7, Lore shows that the verifying step is performed by detecting within said user device a unique identifying ticket code (i.e. specific seat information, for example) and matching said unique identifying ticket code on said user device with said tag ID (Figs. 6A – 6E and paras. 42, 61 and 62).
As to claim 8, Lore shows that the verifying step is performed by scanning on a ticket (i.e. client device 620A/620B) a unique identifying ticket code (via rfid technology) and matching said unique identifying ticket code with said tag ID (Figs. 6A – 6E and paras. 42, 61 and 62).
As to claim 9, Lore shows that the verifying step is performed by contacting a third party API (ticket module 210) and detecting a unique identifying information (i.e. uniquely identifying client device/ticket ownership), wherein said unique identifying information confirms the ownership of the tag ID (Figs. 6A – 6E and paras. 42, 61 and 62).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627